Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 7, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153829(53)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  DAVID J. MCQUEER,                                                                                                   Justices

            Plaintiff-Appellee,
                                                               SC: 153829
  v                                                            COA: 325619
                                                               Grand Traverse CC: 2014-030287-NO
  PERFECT FENCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing his supplemental brief is GRANTED. The supplemental brief submitted on
  February 28, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 7, 2018

                                                                               Clerk